277 F.2d 925
Thomas M. ANGLEv.Preston E. RHOADES and Daisy A. Rhoades, Individually, Jointly and Severally, Appellants.Myrtle ANGLEv.Preston E. RHOADES and Daisy A. Rhoades, Individually, Jointly and Severally, Appellantsv.Thomas M. ANGLE, Third Party Defendant.
No. 13157.
No. 13158.
United States Court of Appeals Third Circuit.
Argued May 6, 1960.
Decided May 12, 1960.

Appeal from the United States District Court for the Western District of Pennsylvania; Joseph P. Willson, Judge.
Bernard Quinn, Erie, Pa. (Quinn, Leemhuis, Plate & Dwyer, Erie, Pa., on the brief), for appellants.
John G. Gent, William W. Knox, Erie, Pa. (Curtze & Gent, Erie, Pa., Harry F. Fleming, Detroit, Mich., Knox, Weber, Pearson & McLaughlin, Erie, Pa., on the brief), for appellees.
Before KALODNER, HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
Our examination of the record in this case discloses evidence sufficient to sustain the jury's verdict. We find no error in the conduct of the trial or the District Court's instructions to the jury.


2
The Order of the District Court will be affirmed.